Title: John Adams to Francois Adrian van der Kemp, 1 Dec. 1786
From: Adams, John
To: Van der Kemp, Francis Adrian


          
            
              Sir
            
            

              Grosvenor Square

               Decr 1. 1786
            
          

          I have received your Letter, and am much concerned to perceive your
            Apprehensions that Affairs might take an unfavourable Turn. The Questions you do me the
            Honour to propose to me, are very difficult to Answer. I have ever been Scrupulous of
            advising Strangers to emigrate to America. There are difficulties to be encountered in
            every Exchange of Country. Arising from the Climate Soil, Air, manner of Living
            &c, and Accidents may always happen.
          With the Sum of Money You mention, a Man and a Family may live in
            America: but it must be in a frugal manner—With a Taste for Rural Life, by the Purchase
            of a Farm, and diligent Attention to it, a Man might live very comfortably. You may have
            Views of Commerce, or other occupations, which may improve the Prospect.
          If a Number of Friendly Families were to remove together, they
            would mutually assist each other and make the risk less as well as Life more
            agreable.
          If you determine to go, I will give you Letters of Introduction
            with Pleasure, being with / Sincere Esteem and Regard, your Friend / and humble
              Servant 
          
            
              John Adams
            
          
        